DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 4, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 17/057,530 on July 4, 2022. Please note: Claims 1, 10 and 18 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on July 4, 2022, overcome the objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a determination unit, configured to determine a first pixel unit area corresponding to a light-emitting area of the backlight module and a second pixel unit area corresponding to a non-light-emitting area of the backlight module in the display panel; and a generation unit, configured to respectively generate a first clock signal and a second clock signal for the first pixel unit area and the second pixel unit area, wherein the first clock signal is exclusively used for generating gate drive signals for controlling pixel units in the first pixel unit area, and the second clock signal is exclusively used for generating gate drive signals for controlling pixel units in the second pixel unit area” in claim  10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20140085354 A1), hereinafter Hwang, in view of Cheng et al. (US 20170316730 A1), hereinafter Cheng.

Regarding Claim 1, Hwang teaches:
A display drive method (See the method related to FIG. 7 as discussed below) of a display device (FIG. 6), wherein the display device comprises a display panel (100) and a backlight module (500) configured to provide backlight to the display panel (See FIG. 6) (See paragraph [0055]), the display drive method comprises:
determining a first pixel unit area (See paragraph [0079] and FIG. 6: the Examiner is interpreting an area of 100 corresponding to at least one of the gate lines G2-G2n driven by 320 as corresponding to a first pixel unit area) corresponding to a light-emitting area of the backlight module (See paragraph [0085] and FIG. 7: the Examiner is interpreting a light-emitting area of the backlight module as being an area corresponding to when BLU has a high section. Therefore, a first pixel unit area corresponding to a light-emitting area of the backlight module is determined by at least one of the gate lines G2-G2n being driven by 320 while BLU has a high section) and a second pixel unit area (See paragraph [0079] and FIG. 6: the Examiner is interpreting an area of 100 corresponding to at least one of the gate lines G1-G2n-1 driven by 310 as corresponding to a second pixel unit area) corresponding to a non-light-emitting area of the backlight module in the display panel  (See paragraph [0085] and FIG. 7: the Examiner is interpreting a non-light-emitting area of the backlight module as being an area corresponding to when BLU has a low section. Therefore, a second pixel unit area corresponding to a non-light-emitting area of the backlight module is determined by at least one of the gate lines G1-G2n-1 being driven by 310  while BLU has a low section); and
for the first pixel unit area and the second pixel unit area, respectively generating a first clock signal (CPV2) and a second clock signal (CPV1) (See paragraph [0086]), wherein the first clock signal is used for generating gate drive signals (GS2-GS2n) for controlling pixel units in the first pixel unit area (See paragraph [0091]), and the second clock signal is used for generating gate drive signals (GS1-GS2n-1) for controlling pixel units in the second pixel unit area (See paragraph [0089]);
wherein a phase of the first clock signal lags behind a phase of the second clock signal (See FIG. 7: a phase of CPV2 lags being a phase of CPV1).
Hwang does not explicitly teach (see elements emphasized in italics):
wherein the first clock signal is exclusively used for generating gate drive signals for controlling pixel units in the first pixel unit area, and the second clock signal is exclusively used for generating gate drive signals for controlling pixel units in the second pixel unit area.
However, in the same field of endeavor, display panels (Cheng, paragraph [0002]), Cheng teaches:
	wherein a first clock signal (FIG. 20: one of the clock signals CKA_F or CKB_F corresponds to a first clock signal) is exclusively used for generating gate drive signals (See FIG. 22: GOUT corresponds to a gate drive signal) (See also paragraph [0043]) for controlling pixel units in a first pixel unit area (See FIG. 20: 200-1 corresponds to a first pixel unit area; See paragraph [0103]), and a second clock signal (FIG. 20: one of the clock signals CKA_E or CKB_E corresponds to a second clock signal) is exclusively used for generating gate drive signals (See FIG. 22: GOUT corresponds to a gate drive signal) (See also paragraph [0043]) for controlling pixel units in a second pixel unit area (See FIG. 20: 200-3 corresponds to a second pixel unit area; See paragraph [0103]),
	wherein a phase of the first clock signal lags behind a phase of the second clock signal (See FIG. 21: a phase of CKA_F or CKB_F lags behind a phase of CKA_E or CKB_E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display drive method (as taught by Hwang) so the first clock signal is exclusively used for generating gate drive signals for controlling pixel units in the first pixel unit area, and the second clock signal is exclusively used for generating gate drive signals for controlling pixel units in the second pixel unit area (as taught by Cheng). This would be achieved by providing clock signals corresponding to CPV1 and CPV2, as taught by Hwang, to dedicated pixel areas, as taught by Cheng. Doing so would disperse the influence of the parasitic capacitors to the clock signals (See Cheng, paragraph [0102]).

Regarding Claim 2, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive method according to claim 1, wherein determining the first pixel unit area corresponding to the light-emitting area of the backlight module and the second pixel unit area corresponding to the non-light-emitting area of the backlight module in the display panel (See the above discussion of these limitations), comprises:
acquiring parameters of a backlight drive signal (FIG. 7: BLU) for driving the backlight module (See paragraph [0052]), and
determining the light-emitting area and the non-light-emitting area of the backlight module according to the parameters of the backlight drive signal, wherein the parameters of the backlight drive signal comprise an active level period and an inactive level period of the backlight drive signal (See paragraph [0052]: an on-time and an off-time of the backlight unit 500 determines when BLU has a high section and a low section, as shown in FIG. 7), an area driven during the active level period of the backlight drive signal corresponds to the light-emitting area of the backlight module (See paragraph [0085] and FIG. 7: as discussed above, the Examiner is interpreting a light-emitting area of the backlight module as being an area corresponding to when BLU has a high section), and an area driven during the inactive level period of the backlight drive signal corresponds to the non-light-emitting area of the backlight module (See paragraph [0085] and FIG. 7: as discussed above, the Examiner is interpreting a non-light-emitting area of the backlight module as being an area corresponding to when BLU has a low section).

Regarding Claim 3, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang in view of Cheng teaches:
The display drive method according to claim 1, wherein for the first pixel unit area and the second pixel unit area, respectively generating the first clock signal and the second clock signal (See the above discussion of these limitations), comprises:
generating an initial clock signal (CLK2) (See Hwang, paragraph [0086]);
for the pixel units in the first pixel unit area, taking the initial clock signal as the first clock signal (See Hwang, FIG.  7: while BLU has a high section, CLK2 is taken as CPV2) (Furthermore, applying CPV2 as an exclusive clock signal for the first pixel unit area, as taught by Cheng, the first clock signal CKA_F or CKB_F in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang); and
for the pixel units in the second pixel unit area, advancing a phase of the initial clock signal to generate the second clock signal (See Hwang, FIG. 7: CLK1 advances a phase of CLK2, which is used to generate CPV1) (See Hwang, paragraph [0086]) (Furthermore, applying CPV1 as an exclusive clock signal for the second pixel unit area, as taught by Cheng, the second clock signal CKA_E or CKB_E in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang).

Regarding Claim 4, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang in view of Cheng teaches:
The display drive method according to claim 1, wherein for the first pixel unit area and the second pixel unit area, respectively generating the first clock signal and the second clock signal (See the above discussion of these limitations), comprises:
generating an initial clock signal (CLK1) (See Hwang, paragraph [0086]);
for the pixel units in the first pixel unit area, delaying a phase of the initial clock signal to generate the first clock signal (See Hwang, FIG. 7: CLK2 has a delayed phase relative to the phase of CLK2, which is used to generate CPV2) (See Hwang, paragraph [0086]) (Furthermore, applying CPV2 as an exclusive clock signal for the first pixel unit area, as taught by Cheng, the first clock signal CKA_F or CKB_F in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang); and
for the pixel units in the second pixel unit area, taking the initial clock signal as the second clock signal (See Hwang, FIG.  7: while BLU has a low section, CLK1 is taken as CPV1) (Furthermore, applying CPV1 as an exclusive clock signal for the second pixel unit area, as taught by Cheng, the second clock signal CKA_E or CKB_E in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang).

Regarding Claim 8, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive method according to claim 2, wherein the backlight drive signal is a pulse width modulation signal (See paragraph [0064]: Therefore, the pulse width of BLU can be modulated, depending on the duty ratio).

Regarding Claim 10, Hwang teaches:
A display drive device (See FIG. 6: 250) of a display device (FIG. 6: 2000), wherein the display device comprises a display panel (100) and a backlight module (500) configured to provide backlight to the display panel (See FIG. 6) (See paragraph [0055]), and the display drive device comprises:
a determination unit (See Applicant’s specification, paragraph [0122]; The Examiner is interpreting the structure corresponding to the claimed determination unit as being hardware or software modules, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) as discussed in the above “Claim Interpretation” section) (See Hwang, FIG. 6: the Examiner is interpreting the timing controller 250 as including a hardware module corresponding to a determination unit that performs the claimed functions), configured to determine a first pixel unit area (See paragraph [0079] and FIG. 6: the Examiner is interpreting an area of 100 corresponding to at least one of the gate lines G2-G2n driven by 320 as corresponding to a first pixel unit area) corresponding to a light-emitting area of the backlight module (See paragraph [0085] and FIG. 7: the Examiner is interpreting a light-emitting area of the backlight module as being an area corresponding to when BLU has a high section. Therefore, a first pixel unit area corresponding to a light-emitting area of the backlight module is determined by at least one of the gate lines G2-G2n being driven by 320 while BLU has a high section) and a second pixel unit area (See paragraph [0079] and FIG. 6: the Examiner is interpreting an area of 100 corresponding to at least one of the gate lines G1-G2n-1 driven by 310 as corresponding to a second pixel unit area) corresponding to a non-light-emitting area of the backlight module in the display panel  (See paragraph [0085] and FIG. 7: the Examiner is interpreting a non-light-emitting area of the backlight module as being an area corresponding to when BLU has a low section. Therefore, a second pixel unit area corresponding to a non-light-emitting area of the backlight module is determined by at least one of the gate lines G1-G2n-1 being driven by 310  while BLU has a low section); and
a generation unit (See Applicant’s specification, paragraph [0122]; The Examiner is interpreting the structure corresponding to the claimed generation unit as being hardware or software modules, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) as discussed in the above “Claim Interpretation” section) (See Hwang, FIG. 6: the Examiner is interpreting the timing controller 250 as including a hardware module corresponding to a generation unit that performs the claimed functions), configured to respectively generate a first clock signal (CPV2) and a second clock signal (CPV1) (See paragraph [0086]) for the first pixel unit area and the second pixel unit area, wherein the first clock signal is used for generating gate drive signals (GS2-GS2n) for controlling pixel units in the first pixel unit area (See paragraph [0091]), and the second clock signal is used for generating gate drive signals (GS1-GS2n-1) for controlling pixel units in the second pixel unit area (See paragraph [0089]);
wherein a phase of the first clock signal lags behind a phase of the second clock signal (See FIG. 7: a phase of CPV2 lags being a phase of CPV1).
Hwang does not explicitly teach (see elements emphasized in italics):
wherein the first clock signal is exclusively used for generating gate drive signals for controlling pixel units in the first pixel unit area, and the second clock signal is exclusively used for generating gate drive signals for controlling pixel units in the second pixel unit area.
However, in the same field of endeavor, display panels (Cheng, paragraph [0002]), Cheng teaches:
	wherein a first clock signal (FIG. 20: one of the clock signals CKA_F or CKB_F corresponds to a first clock signal) is exclusively used for generating gate drive signals (See FIG. 22: GOUT corresponds to a gate drive signal) (See also paragraph [0043]) for controlling pixel units in a first pixel unit area (See FIG. 20: 200-1 corresponds to a first pixel unit area; See paragraph [0103]), and a second clock signal (FIG. 20: one of the clock signals CKA_E or CKB_E corresponds to a second clock signal) is exclusively used for generating gate drive signals (See FIG. 22: GOUT corresponds to a gate drive signal) (See also paragraph [0043]) for controlling pixel units in a second pixel unit area (See FIG. 20: 200-3 corresponds to a second pixel unit area; See paragraph [0103]),
	wherein a phase of the first clock signal lags behind a phase of the second clock signal (See FIG. 21: a phase of CKA_F or CKB_F lags behind a phase of CKA_E or CKB_E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display drive device (as taught by Hwang) so the first clock signal is exclusively used for generating gate drive signals for controlling pixel units in the first pixel unit area, and the second clock signal is exclusively used for generating gate drive signals for controlling pixel units in the second pixel unit area (as taught by Cheng). This would be achieved by providing clock signals corresponding to CPV1 and CPV2, as taught by Hwang, to dedicated pixel areas, as taught by Cheng. Doing so would disperse the influence of the parasitic capacitors to the clock signals (See Cheng, paragraph [0102]).

Regarding Claim 11, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive device according to claim 10, wherein the determination unit is further configured to:
acquire parameters of a backlight drive signal (FIG. 7: BLU) for driving the backlight module (See paragraph [0052]), and
determine the light-emitting area and the non-light-emitting area of the backlight module according to the parameters of the backlight drive signal, wherein the parameters of the backlight drive signal comprise an active level period and an inactive level period of the backlight drive signal (See paragraph [0052]: an on-time and an off-time of the backlight unit 500 determines when BLU has a high section and a low section, as shown in FIG. 7), an area driven during the active level period of the backlight drive signal corresponds to the light-emitting area of the backlight module, and an area driven during the inactive level period of the backlight drive signal corresponds to the non-light-emitting area of the backlight module (See paragraph [0085] and FIG. 7: as discussed above, the Examiner is interpreting a non-light-emitting area of the backlight module as being an area corresponding to when BLU has a low section).

Regarding Claim 12, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang in view of Cheng teaches:
The display drive device according to claim 10, wherein the generation unit is further configured to:
generate an initial clock signal (CLK2) (See Hwang, paragraph [0086]);
for the pixel units in the first pixel unit area, take the initial clock signal as the first clock signal (See Hwang, FIG.  7: while BLU has a high section, CLK2 is taken as CPV2) (Furthermore, applying CPV2 as an exclusive clock signal for the first pixel unit area, as taught by Cheng, the first clock signal CKA_F or CKB_F in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang); and
for the pixel units in the second pixel unit area, advance a phase of the initial clock signal to generate the second clock signal (See Hwang, FIG. 7: CLK1 advances a phase of CLK2, which is used to generate CPV1) (See Hwang, paragraph [0086]) (Furthermore, applying CPV1 as an exclusive clock signal for the second pixel unit area, as taught by Cheng, the second clock signal CKA_E or CKB_E in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang).

Regarding Claim 13, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang in view of Cheng teaches:
The display drive device according to claim 10, wherein the generation unit is further configured to:
generate an initial clock signal (CLK1) (See Hwang, paragraph [0086]);
for the pixel units in the first pixel unit area, delay a phase of the initial clock signal to generate the first clock signal (See Hwang, FIG. 7: CLK2 has a delayed phase relative to the phase of CLK2, which is used to generate CPV2) (See Hwang, paragraph [0086]) (Furthermore, applying CPV2 as an exclusive clock signal for the first pixel unit area, as taught by Cheng, the first clock signal CKA_F or CKB_F in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang); and
for the pixel units in the second pixel unit area, take the initial clock signal as the second clock signal (See Hwang, FIG.  7: while BLU has a low section, CLK1 is taken as CPV1) (Furthermore, applying CPV1 as an exclusive clock signal for the second pixel unit area, as taught by Cheng, the second clock signal CKA_E or CKB_E in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang).

Regarding Claim 17, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive device according to claim 11, wherein the backlight drive signal of the backlight module is a pulse width modulation signal (See paragraph [0064]: Therefore, the pulse width of BLU can be modulated, depending on the duty ratio) (Furthermore, applying CPV1 as an exclusive clock signal for the second pixel unit area, as taught by Cheng, the second clock signal CKA_E or CKB_E in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Cheng as applied to claims 1 and 10 above, and further in view of Shirasaki (US 20160063957 A1).

Regarding Claim 5, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang in view of Cheng teaches:
The display drive method according to claim 1, wherein for the first pixel unit area and the second pixel unit area, respectively generating the first clock signal and the second clock signal (See the above discussion of these limitations), comprises:
generating an initial clock signal (CLK2) (See Hwang, paragraph [0086]);
for the pixel units in the first pixel unit area, taking the initial clock signal as the first clock signal (See Hwang, FIG.  7: while BLU has a high section, CLK2 is taken as CPV2) (Furthermore, applying CPV2 as an exclusive clock signal for the first pixel unit area, as taught by Cheng, the first clock signal CKA_F or CKB_F in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang); and
for the pixel units in the second pixel unit area, advancing a phase of the initial clock signal to generate the second clock signal (See Hwang, FIG. 7: CLK1 advances a phase of CLK2, which is used to generate CPV1) (See Hwang, paragraph [0086]) (Furthermore, applying CPV1 as an exclusive clock signal for the second pixel unit area, as taught by Cheng, the second clock signal CKA_E or CKB_E in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang).
Hwang in view of Cheng does not explicitly teach:
adjusting a phase of the initial clock signal to generate the first clock signal; and
adjusting the phase of the initial clock signal to generate the second clock signal.
However, in the same field of endeavor, display devices (Shirasaki, paragraph [0002]), Shirasaki teaches:
	generating an initial clock signal (FIG. 4: CK) (See paragraph [0038]);
adjusting a phase of the initial clock signal to generate a first clock signal (FIG. 4: CL1; See paragraph [0044]); and
adjusting the phase of the initial clock signal to generate a second clock signal (FIG. 4: CL3; See paragraph [0044]).
Hwang in view of Cheng contained a process which differed from the claimed process by the substitution of generating an initial clock signal to produce the first and second clock signals, but not explicitly adjusting the phase of the initial clock signal to produce the first and second clock signals. Shirasaki teaches the substituted element of adjusting the phase of an initial clock signal to produce first and second clock signals. Their functions were known in the art to produce clock signals having different phases. The method of producing the first and second clock signals taught by Hwang in view of Cheng could have been substituted with the method of producing the first and second clock signals taught by Shirasaki and the results would have been predictable and resulted in delaying an initial clock signal to produce the first and second clock signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive device according to claim 10, wherein the generation unit is further configured to:
generate an initial clock signal (CLK2) (See Hwang, paragraph [0086]);
for the pixel units in the first pixel unit area, taking the initial clock signal as the first clock signal (See Hwang, FIG.  7: while BLU has a high section, CLK2 is taken as CPV2) (Furthermore, applying CPV2 as an exclusive clock signal for the first pixel unit area, as taught by Cheng, the first clock signal CKA_F or CKB_F in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang); and
for the pixel units in the second pixel unit area, advancing a phase of the initial clock signal to generate the second clock signal (See Hwang, FIG. 7: CLK1 advances a phase of CLK2, which is used to generate CPV1) (See Hwang, paragraph [0086]) (Furthermore, applying CPV1 as an exclusive clock signal for the second pixel unit area, as taught by Cheng, the second clock signal CKA_E or CKB_E in FIG. 21 of Cheng, would be correspondingly provided in the manner taught by Hwang).
Hwang in view of Cheng does not explicitly teach:
for the pixel units in the first pixel unit area, delay a phase of the initial clock signal to generate the first clock signal.
However, in the same field of endeavor, display devices (Shirasaki, paragraph [0002]), Shirasaki teaches:
	generating an initial clock signal (FIG. 4: CK) (See paragraph [0038]);
delaying a phase of the initial clock signal to generate a first clock signal (FIG. 4: CL1; See paragraph [0044]).
Hwang in view of Cheng contained a device which differed from the claimed device by the substitution of generating an initial clock signal to produce the first and second clock signals, but not explicitly delaying a phase of the initial clock signal to generate the first clock signal. Shirasaki teaches the substituted element of delaying a phase of the initial clock signal to generate the first clock signal. Their functions were known in the art to produce clock signals having different phases. The method of producing the first clock signal taught by Hwang in view of Cheng could have been substituted with the method of producing the first clock signal taught by Shirasaki and the results would have been predictable and resulted in delaying an initial clock signal to produce the first clock signal.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Cheng as applied to claims 2 and 11 above, and further in view of Matsui (US 20160117997 A1).

Regarding Claim 6, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive method according to claim 2, wherein determining the first pixel unit area corresponding to the light-emitting area of the backlight module and the second pixel unit area corresponding to the non-light-emitting area of the backlight module in the display panel according to the backlight drive signal for driving the backlight module (See the above discussion of these limitations), comprises:
determining a frequency and a duty ratio of the backlight drive signal (See paragraph [0075] and FIG. 7: BLU is determined to have a frequency two times higher than the drive frequency of the display panel 100 and has a duty ratio of 50%);
determining an active level period and an inactive level period in a single cycle of the backlight drive signal according to the frequency and the duty ratio (See paragraph [0052] and FIG. 7: an active level period (First Sub Frame) and an inactive level period (Second Sub Frame) in a single cycle of the backlight drive signal is determined according to the frequency and the duty ratio);
determining a charging time period for one row of pixel units of the display panel (See paragraph [0072]; See paragraph [0090] and FIG. 7: a charging time period for one row of pixel units of the display panel is determined to be W3 or W4);
based on the active level period and the charging time period, determining the first pixel unit area in the display panel corresponding to the active level period (See paragraph [0085] and FIG. 7: the first pixel unit area corresponding to the light-emitting area of the backlight module is determined by at least one of the gate lines G2-G2n being driven by 320 according to the determined charging time period W3 while BLU has a high section); and
based on the inactive level period and the charging time period, determining the second pixel unit area in the display panel corresponding to the inactive level period (See paragraph [0085] and FIG. 7: the second pixel unit area corresponding to the non-light-emitting area of the backlight module is determined by at least one of the gate lines G1-G2n-1 being driven by 310 according to the determined charging time period W4 while BLU has a low section).
Hwang in view of Cheng does not explicitly teach (see elements emphasized in italics):
acquiring a frequency and a duty ratio of the backlight drive signal;
calculating an active level period and an inactive level period in a single cycle of the backlight drive signal based on the frequency and the duty ratio.
However, in the same field of endeavor, display devices (Matsui, paragraph [0001]), Matsui teaches:
	acquiring a frequency and a duty ratio of a backlight drive signal (See paragraph [0042], lines 1-6);
	calculating an active level period and an inactive level period in a single cycle of the backlight drive signal based on the frequency and the duty ratio (See FIGS. 6-9) (See paragraph [0047], lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display drive method (as taught by Hwang in view of Cheng) by acquiring a frequency and a duty ratio of the backlight drive signal; and calculating an active level period and an inactive level period in a single cycle of the backlight drive signal based on the frequency and the duty ratio (as taught by Matsui). Doing so would allow the backlight drive signal to be driven according to specified brightness information (See Matsui, paragraph [0033]) while reducing flicker (See Matsui, paragraph [0008]).

Regarding Claim 15, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive device according to claim 11, wherein the determination unit is further configured to:
determine a frequency and a duty ratio of the backlight drive signal (See paragraph [0075] and FIG. 7: BLU is determined to have a frequency two times higher than the drive frequency of the display panel 100 and has a duty ratio of 50%);
determine an active level period and an inactive level period in a single cycle of the backlight drive signal according to the frequency and the duty ratio (See paragraph [0052] and FIG. 7: an active level period (First Sub Frame) and an inactive level period (Second Sub Frame) in a single cycle of the backlight drive signal is determined according to the frequency and the duty ratio);
determine a charging time period for one row of pixel units of the display panel (See paragraph [0072]; See paragraph [0090] and FIG. 7: a charging time period for one row of pixel units of the display panel is determined to be W3 or W4);
based on the active level period and the charging time period, determine the first pixel unit area in the display panel corresponding to the active level period (See paragraph [0085] and FIG. 7: the first pixel unit area corresponding to the light-emitting area of the backlight module is determined by at least one of the gate lines G2-G2n being driven by 320 according to the determined charging time period W3 while BLU has a high section); and
based on the inactive level period and the charging time period, determine the second pixel unit area in the display panel corresponding to the inactive level period (See paragraph [0085] and FIG. 7: the second pixel unit area corresponding to the non-light-emitting area of the backlight module is determined by at least one of the gate lines G1-G2n-1 being driven by 310 according to the determined charging time period W4 while BLU has a low section).
Hwang in view of Cheng does not explicitly teach (see elements emphasized in italics):
acquire a frequency and a duty ratio of the backlight drive signal;
calculate an active level period and an inactive level period in a single cycle of the backlight drive signal based on the frequency and the duty ratio.
However, in the same field of endeavor, display devices (Matsui, paragraph [0001]), Matsui teaches:
	acquiring a frequency and a duty ratio of a backlight drive signal (See paragraph [0042], lines 1-6);
	calculating an active level period and an inactive level period in a single cycle of the backlight drive signal based on the frequency and the duty ratio (See FIGS. 6-9) (See paragraph [0047], lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display drive device (as taught by Hwang in view of Cheng) so the determination unit is further configured to: acquire a frequency and a duty ratio of the backlight drive signal; calculate an active level period and an inactive level period in a single cycle of the backlight drive signal based on the frequency and the duty ratio (as taught by Matsui). Doing so would allow the backlight drive signal to be driven according to specified brightness information (See Matsui, paragraph [0033]) while reducing flicker (See Matsui, paragraph [0008]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Cheng, and in further view of Matsui as applied to claims 6 and 15 above, and further in view of Tan (US 20160247470 A1).

Regarding Claim 7, Hwang in view of Cheng, and in further view of Matsui teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive method according to claim 6, wherein determining the charging time period for one row of pixel units of the display panel (See the above discussion of these limitations), comprises:
calculating the charging time period (See paragraph [0072]; See paragraph [0090] and FIG. 7: a charging time period for one row of pixel units of the display panel is determined to be W3 or W4).
Hwang in view of Cheng, and in further view of Matsui does not explicitly teach (see elements emphasized in italics):
acquiring resolution and a scanning frequency of the display panel; and
calculating the charging time period according to the resolution and the scanning frequency.
However, in the same field of endeavor, display devices (Tan, paragraph [0001]), Tan teaches:
	acquiring resolution and a scanning frequency of a display panel (See paragraph [0034], lines 1-5); and
	calculating the charging time period according to the resolution and the scanning frequency (See paragraph [0034], lines 5-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display drive method (as taught by Hwang in view of Cheng, and in further view of Matsui) by acquiring resolution and a scanning frequency of the display panel; and calculating the charging time period according to the resolution and the scanning frequency (as taught by Tan). Doing so would allow the charge amount of all areas of the display panel to be consistent (See Tan, paragraph [0034], last three lines).

Regarding Claim 16, Hwang in view of Cheng, and in further view of Matsui teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
The display drive device according to claim 15, wherein the determination unit is further configured to:
calculate the charging time period (See paragraph [0072]; See paragraph [0090] and FIG. 7: a charging time period for one row of pixel units of the display panel is determined to be W3 or W4).
Hwang in view of Cheng, and in further view of Matsui does not explicitly teach (see elements emphasized in italics):
acquire resolution and a scanning frequency of the display panel; and
calculate the charging time period according to the resolution and the scanning frequency.
However, in the same field of endeavor, display devices (Tan, paragraph [0001]), Tan teaches:
	acquiring resolution and a scanning frequency of a display panel (See paragraph [0034], lines 1-5); and
	calculating the charging time period according to the resolution and the scanning frequency (See paragraph [0034], lines 5-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display drive device (as taught by Hwang in view of Cheng, and in further view of Matsui) so the determination unit is further configured to acquire resolution and a scanning frequency of the display panel; and calculate the charging time period according to the resolution and the scanning frequency (as taught by Tan). Doing so would allow the charge amount of all areas of the display panel to be consistent (See Tan, paragraph [0034], last three lines).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Cheng as applied to claim 1 above, and further in view of Jeon et al. (US 20160284308 A1), hereinafter Jeon.

Regarding Claim 9, Hwang in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang teaches:
A display drive device (See FIG. 6: 250) of the display device (FIG. 6: 2000), 
for implementing the display drive method according to claim 1 (See paragraphs [0081] and [0086]; See the above discussion of claim 1).
Hwang in view of Cheng does not explicitly teach:
The display drive device of the display device, comprising:
a processor;
a memory; and
one or more computer program modules, wherein the one or more computer program modules are stored in the memory and are configured to be executed by the processor, and the one or more computer program modules comprise instructions for implementing the display drive method according to claim 1.
However, in the same field of endeavor, display devices (Jeon, Abstract), Jeon teaches:
A display drive device (FIG. 1: 122) of a display device (FIG. 1: 100), comprising:
a processor (See paragraph [0089], lines 12-16);
a memory (See paragraph [0089], lines 17-20); and
one or more computer program modules, wherein the one or more computer program modules are stored in the memory and are configured to be executed by the processor (See paragraph [0089], lines 12-23)), and the one or more computer program modules comprise instructions for implementing a display drive method (See the driving method illustrated in FIG. 2).
Hwang in view of Cheng contained a device which differed from the claimed device by the substitution of the display drive device implementing the display drive method according to claim 1, but not explicitly including the claimed components. Jeon teaches the substituted element of a display drive device including a processor and memory for implementing a display drive method. Their functions were known in the art to control a display device. The display drive device taught by Hwang in view of Cheng could have been substituted with the display drive device taught by Jeon and the results would have been predictable and resulted in using a processor to perform the operations of the claimed display drive method taught by Hwang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 20, Hwang in view of Cheng does not explicitly teach:
A non-transitory computer-readable storage medium, non-temporarily storing computer-readable instructions, wherein in a case where the computer-readable instructions are executed by a computer, the display drive method according to claim 1 is executed.
However, in the same field of endeavor, display devices (Jeon, Abstract), Jeon teaches:
A non-transitory computer-readable storage medium, non-temporarily storing computer-readable instructions, wherein in a case where the computer-readable instructions are executed by a computer (See paragraph [0089], lines 17-23), a display drive method is executed (See the driving method illustrated in FIG. 2).
Hwang in view of Cheng contained a device which differed from the claimed device by the substitution of implementing the display drive method according to claim 1, but not explicitly using a non-transitory computer-readable storage medium. Jeon teaches the substituted element of a non-transitory computer-readable storage medium for implementing a display drive method. Their functions were known in the art to control a display device. The method taught by Hwang in view of Cheng could have been substituted with the non-transitory computer-readable storage medium storing instructions for performing a display drive method, as taught by Jeon and the results would have been predictable and resulted in using a non-transitory computer-readable storage medium to perform the operations of the claimed display drive method taught by Hwang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Cheng, and in further view of Jeon.

Regarding Claim 18, Hwang teaches:
A display device (Hwang, FIG. 6: 2000), comprising: a display panel (100), a backlight module (500) (See Hwang, FIG. 6), and a display drive device (See FIG. 6: 250), 
wherein the backlight module is configured to provide the backlight to the display panel (See FIG. 6) (See paragraph [0055]), the display drive device implementing a display drive method (See the method related to FIG. 7 as discussed below), 
wherein a display drive method comprises:
determining a first pixel unit area (See paragraph [0079] and FIG. 6: the Examiner is interpreting an area of 100 corresponding to at least one of the gate lines G2-G2n driven by 320 as corresponding to a first pixel unit area) corresponding to a light-emitting area of the backlight module (See paragraph [0085] and FIG. 7: the Examiner is interpreting a light-emitting area of the backlight module as being an area corresponding to when BLU has a high section. Therefore, a first pixel unit area corresponding to a light-emitting area of the backlight module is determined by at least one of the gate lines G2-G2n being driven by 320 while BLU has a high section) and a second pixel unit area (See paragraph [0079] and FIG. 6: the Examiner is interpreting an area of 100 corresponding to at least one of the gate lines G1-G2n-1 driven by 310 as corresponding to a second pixel unit area) corresponding to a non-light-emitting area of the backlight module in the display panel  (See paragraph [0085] and FIG. 7: the Examiner is interpreting a non-light-emitting area of the backlight module as being an area corresponding to when BLU has a low section. Therefore, a second pixel unit area corresponding to a non-light-emitting area of the backlight module is determined by at least one of the gate lines G1-G2n-1 being driven by 310  while BLU has a low section); and
for the first pixel unit area and the second pixel unit area, respectively generating a first clock signal (CPV2) and a second clock signal (CPV1) (See paragraph [0086]), wherein the first clock signal is used for generating gate drive signals (GS2-GS2n) for controlling pixel units in the first pixel unit area (See paragraph [0091]), and the second clock signal is used for generating gate drive signals (GS1-GS2n-1) for controlling pixel units in the second pixel unit area (See paragraph [0089]);
wherein a phase of the first clock signal lags behind a phase of the second clock signal (See FIG. 7: a phase of CPV2 lags being a phase of CPV1).
Hwang does not explicitly teach (see elements emphasized in italics):
The display drive device comprises:
a processor;
a memory; and
one or more computer program modules, wherein the one or more computer program modules are stored in the memory and are configured to be executed by the processor, and the one or more computer program modules comprise instructions for implementing the display drive method, comprising:
wherein the first clock signal is exclusively used for generating gate drive signals for controlling pixel units in the first pixel unit area, and the second clock signal is exclusively used for generating gate drive signals for controlling pixel units in the second pixel unit area.
However, in the same field of endeavor, display panels (Cheng, paragraph [0002]), Cheng teaches:
	wherein a first clock signal (FIG. 20: one of the clock signals CKA_F or CKB_F corresponds to a first clock signal) is exclusively used for generating gate drive signals (See FIG. 22: GOUT corresponds to a gate drive signal) (See also paragraph [0043]) for controlling pixel units in a first pixel unit area (See FIG. 20: 200-1 corresponds to a first pixel unit area; See paragraph [0103]), and a second clock signal (FIG. 20: one of the clock signals CKA_E or CKB_E corresponds to a second clock signal) is exclusively used for generating gate drive signals (See FIG. 22: GOUT corresponds to a gate drive signal) (See also paragraph [0043]) for controlling pixel units in a second pixel unit area (See FIG. 20: 200-3 corresponds to a second pixel unit area; See paragraph [0103]),
	wherein a phase of the first clock signal lags behind a phase of the second clock signal (See FIG. 21: a phase of CKA_F or CKB_F lags behind a phase of CKA_E or CKB_E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display drive method (as taught by Hwang) so the first clock signal is exclusively used for generating gate drive signals for controlling pixel units in the first pixel unit area, and the second clock signal is exclusively used for generating gate drive signals for controlling pixel units in the second pixel unit area (as taught by Cheng). This would be achieved by providing clock signals corresponding to CPV1 and CPV2, as taught by Hwang, to dedicated pixel areas, as taught by Cheng. Doing so would disperse the influence of the parasitic capacitors to the clock signals (See Cheng, paragraph [0102]).
Hwang in view of Cheng does not explicitly teach:
The display drive device comprises:
a processor;
a memory; and
one or more computer program modules, wherein the one or more computer program modules are stored in the memory and are configured to be executed by the processor, and the one or more computer program modules comprise instructions for implementing the display drive method.
However, in the same field of endeavor, display devices (Jeon, Abstract), Jeon teaches:
A display drive device (FIG. 1: 122) of a display device (FIG. 1: 100), comprising:
a processor (See paragraph [0089], lines 12-16);
a memory (See paragraph [0089], lines 17-20); and
one or more computer program modules, wherein the one or more computer program modules are stored in the memory and are configured to be executed by the processor  (See paragraph [0089], lines 12-23)), and the one or more computer program modules comprise instructions for implementing a display drive method (See the driving method illustrated in FIG. 2).
Hwang in view of Cheng contained a device which differed from the claimed device by the substitution of the display drive device implementing the display drive method according to claim 1, but not explicitly including the claimed components. Jeon teaches the substituted element of a display drive device including a processor and memory for implementing a display drive method. Their functions were known in the art to control a display device. The display drive device taught by Hwang in view of Cheng could have been substituted with the display drive device taught by Jeon and the results would have been predictable and resulted in using a processor to perform the operations of the claimed display drive method taught by Hwang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 19, Hwang in view of Cheng, and in further in view of Jeon on teaches all of the elements of the claimed invention, as stated above. Furthermore, Hwang in view of Cheng, and in further in view of Jeon teaches:
The display device according to claim 18, wherein the display panel further comprises a display substrate (See Hwang, paragraph [0045]) (See Cheng, paragraph [0046]) and a gate drive circuit (See Hwang, FIG. 6: 310 and 320) prepared on the display substrate (See Cheng, paragraph [0046]; See FIG. 20: GOP_E, GOP_M and GOP_F correspond to a gate drive circuit prepared on the display substrate), 
wherein the gate drive circuit is configured to output a first gate drive signal (one of GS2-GS2n) to the first pixel unit area under control of the first clock signal  (See Hwang, paragraph [0091]), and to output a second gate drive signal (one of GS1-GS2n-1) to the second pixel unit area under control of the second clock signal (See Hwang, paragraph [0089]).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Hwang in view of Cheng, and in further in view of Jeon) so gate drive circuit is prepared on the display substrate (as further taught by Cheng). Doing so would allow for the gate drive circuit to be disposed in the active area of the display, resulting in extra-slim border designs (See Cheng, paragraph [0052]).

Response to Arguments
Applicant's arguments filed 07/04/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 10-13) against the Examiner’s previous argument that that Applicant is arguing limitations which are not claimed (See MPEP 2145 (VI.). Specifically, Applicant cites to paragraphs [0062]-[0064] to support the assertion that “the above-mentioned distinguishing technical features defined in claim 1 solve the charging problem” (Remarks, page 13). While the Examiner appreciates the Applicant’s explanation of how the claim features solve a particular problem, the Examiner maintains that Applicant is arguing limitations which are not claimed (See MPEP 2145 (VI.). Specifically, the claims do not include any limitations directed to solving a charging problem. Therefore, absent any limitations directed to this specific aspect of Applicant’s disclosure, it would be improper to import these limitations from the specification into the claims. For this reason, the Examiner maintains that, even if the prior art does not explicitly discuss solving the same problem, because the claims do not recite any limitations directed to the solving of this problem, as long as the prior art teaches each and every limitation of the claimed method (claim 1), display drive device (claim 10) and display device (claim 18), that the claimed invention is taught by the prior art. 
	Applicant argues (Remarks, pages 13-14) that Hwang does not teach the amended limitations of the independent claims. These arguments are moot on the grounds of new rejections. Specifically, Cheng has been introduced to render obvious the limitations not taught by Hwang.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	PARK; Joonmin (US-20200074932-A1): pertinent for its disclosure of clock signals being applied exclusively for different display areas (See FIG. 10A).
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692